DETAILED ACTION
Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  
Claim 4: line 1, replace “an aperture” with ---apertures---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24: recites “wherein the U-shape extends an entire length of each tine”; however, there is no support for this in applicant’s figures or disclosure. Every embodiment with U-shaped tines the U-shape projects from a straight segment of the tine and the entire length is not U-shaped. This is a new matter rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 9-12, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maestrini (EP 2004004-IDS cited reference) in view of Kraemer (US 20060248667). 
Claim 1: Maestrini discloses a hair styling device (see Figs 1 & 9-10) comprising a body in the form of a handle (1, see Figs 1-2) having a distal end (bottom of handle) and an opposing proximate end with a planar front face disposed perpendicular to a longitudinal axis of the body; a plurality of tines (2) extend (see Figs 1-2) from the planar front face in a substantially annular configuration (see Figs 1-2); wherein each tine is a same length (see Figs 1-2) and the distal end of each tine extends inwards towards an exterior perimeter of an opposing side of the body and at an angle offset from the longitudinal axis (see Fig 2). Maestrini discloses the body having a first portion (lower portion) joined to a second portion (upper portion) and each are bulbous and taper between them (see Figs 2 and 6). Maestrini states that the tines can be disposed at any angle relative to the proximate end of the body [0046] and discloses the invention essentially as claimed except for a pair of adjacent tines crossing one another. 
Kraemer, however, teaches a brush head with a series of tufts of bristles and teaches splaying these tufts at an inward angle towards each other (see Fig 8) or at an angle which allows them to cross each other (see Figs 11-13) while extending inward towards an exterior perimeter of an opposing side of the brush head body (see Figs 15 & 20). Kraemer teaches that these bristle/tine arrangements are known equivalents. Since Maestrini indicates the tines can be disposed at any desired angle and Kraemer teaches inwardly directed bristle/tine arrangements to be equivalent to bristle/tine arrangements crossing one another while extending inward towards an exterior perimeter of an opposing side of the brush head/body, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the brush of Maestrini by providing the tines arranged in a crossing fashion as taught by Kraemer. 
Claim 2: modified Maestrini discloses the invention of claim 1 and Maestrini further discloses each of the tines being linear along its length and tapering towards the distal end (see Fig 2) and the entire device is made of plastic [0031] which is a rigid non-flexible material. 
Claim 4: modified Maestrini discloses the invention of claim 1 and Maestrini further discloses the proximate end of the body (5, Fig 7) can include a series of apertures that removably receive the tines (see Fig 7). 
Claim 5: modified Maestrini discloses the invention of claim 1 and Maestrini further discloses the body having a first portion (lower portion) joined to a second portion (upper portion) and each are bulbous and taper between them (see Figs 2 and 6). 
Claim 6: modified Maestrini discloses the invention of claim 2 and Maestrini further discloses that each tine can extend at a same non-perpendicular angle from the proximate end of the body (see Fig 2). 
Claim 7: modified Maestrini discloses the invention of claim 6 and Maestrini further discloses the proximate end of the body (5, Figs 9-10) can include a series of apertures that removably receive the tines (see Figs 9-10).
Claim 9: modified Maestrini discloses the invention of claim 1 and Maestrini further discloses the distal ends of the plurality of tines forming an annular ring when viewed from a top planar view (see Figs 9-10).
Claim 10: modified Maestrini discloses the invention of claim 9 and the proposed modification (see above rejection of claim 1) is to provide the plurality of tines extending to an exterior perimeter of the proximate end of the body from the top planar view as taught by Kraemer.  
Claim 11: modified Maestrini discloses the invention of claim 10 and Maestrini further discloses the body having a first portion (lower portion) joined to a second portion (upper portion) and each are bulbous and taper between them (see Figs 2 and 6).
Claim 12: modified Maestrini discloses the tines disposed at an outward angle and Kraemer teaches the tines can be disposed at an angle between 60-89 degrees [0031]. So modified Maestrini teaches the tines forming an angle between 65-70 degrees because Kraemer teaches an angular range that fully encompasses this range and the proposed modification is to dispose the tines at the angle(s) taught by Kraemer. 
Claim 23: modified Maestrini discloses the tines disposed as taught by Kraemer and Kraemer teaches that each bristle tuft/tine can cross more than one other tuft (see Fig 11). So modified Maestrini discloses each tine crossing more than one other tine. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maestrini (EP 2004004-IDS cited reference) in view of Kraemer (US 20060248667) as applied to claim 1 above and further in view of Lee (US 6575174). 
Claim 17: modified Maestrini discloses the invention of claim 1 and Maestrini further discloses the body having a first portion (lower portion) joined to a second portion (upper portion) and each are bulbous and taper between them (see Figs 2 and 6). Modified Maestrini discloses the invention essentially as claimed except for each tine having an elongated wavy sinusoidal configuration. 
Lee, however, teaches a detangling brush (see Fig 8) having a series of tines (see Fig 5e) each having an elongated wavy sinusoidal configuration (see Fig 5e) in order to better detangle hair when brushing with the device (see abstract). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hairbrush of modified Maestrini by providing it with the detangling shaped tines taught by Lee in order to allow a user to better detangle hair with the device during use. 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maestrini (EP 2004004-IDS cited reference) in view of Kraemer (US 20060248667) as applied to claim 1 above and further in view of Hurwitz (US 8006705).
Claim 22: modified Maestrini discloses the handle having a rounded base and discloses the invention essentially as claimed except for the distal end of the handle/body being flat. 
Hurwitz, however, teaches a hairbrush with a handle having a rounded distal end (see Figs 5-6) and in another embodiment teaches the handle having an entirely flat distal end (see Figs 1 & 3-4). Hurwitz teaches it is an obvious matter of design choice to provide a hairbrush handle with either a rounded or a flat distal end. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the distal end of the handle of modified Maestrini by providing it flat instead of round in view of Hurwitz since Hurwitz teaches this to be an obvious variation for hairbrush handles.  
Claim(s) 21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusk (US D533355) in view of Lee (US 6575174). 
Claims 21 and 24: Rusk discloses a hair styling device (see invention title) comprising: a body (handle) having a proximate end, an opposing distal end and a planar face perpendicular to a longitudinal axis of the body; a plurality of tines extending from the planar front face disposed at the proximate end of the body in a substantially annular configuration (see Fig 4); wherein each of the plurality of tines comprises a same length (see Figs 1-4). Rusk discloses the invention essentially as claimed except for each tine comprising a U-shape. 
Lee, however, teaches a detangling brush (see Fig 8) having a series of tines (see Fig 5b & 5c) that each comprises a linear portion extending directly from the body and a U-shaped portion extending from the straight portion such that an exterior side of each tine is convex and an interior side of each tine is concave (see Figs 5b & 5c) in order to better detangle hair when suing the device (see abstract). Since applicant’s own disclosure teaches the U-shape extending from a straight segment, Lee is interpreted to teaches the U-shape extending “an entire length of each tine” in as much as applicant does. Separately, Lee also teaches embodiments where the tines have multiple U-shapes along their entire length (see Figs 5d, 5g & 5h) which constitutes the U-shape extending an entire length of each tine. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hairbrush of Rusk by providing the tines with the shape prescribed by Lee in order to better detangle hair during use. 
Claim 25: modified Rusk discloses the invention of claim 24 and Rusk further discloses the body comprising a first portion joined to a second portion with the first and second portions both being bulbous and cooperatively forming a taper therebetween (see Figs 1-4). 
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusk (US D533355) in view of Lee (US 6575174) as applied to claim 21 above and further in view of Hurwitz (US 8006705).
Claim 26: modified Rusk discloses the invention of claim 25 and discloses the invention essentially as claimed except for the distal end of the body/handle comprising a flat configuration.
Hurwitz, however, teaches a hairbrush with a handle having a rounded distal end (see Figs 5-6) and in another embodiment teaches the handle having an entirely flat distal end (see Figs 1 & 3-4). Hurwitz teaches it is an obvious matter of design choice to provide a hairbrush handle with either a rounded or a flat distal end. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the distal end of the handle of modified Rusk by providing it flat instead of round in view of Hurwitz since Hurwitz teaches this to be an obvious variation for hairbrush handles.  
Response to Arguments
Applicant’s arguments filed 11/7/22 have been considered but are all drawn to the newly amended claim limitations, which have been addressed with a new grounds of rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772